Exhibit 10.45


officerperquisite.gif [officerperquisite.gif]




Officer Perquisites
SPONSORING ORGANIZATION: People Services





INTRODUCTION
The purpose of this policy is to define the Officer Perquisites.


RELATED POLICIES
N/A
 
SCOPE
Booz Allen provides an extensive perquisite package to Officers, to include
reimbursement of club memberships, financial counseling and estate planning,
support for home office IT equipment, annual physical examinations, and Officer
development.


POLICY


Club Memberships
Club memberships are an effective vehicle for promotion of physical health and
developing and maintaining close relationships with executives in current and
potential client organizations. Officers of the firm are therefore encouraged to
join a luncheon/health/sport club and a country/special interest club that will
provide them with opportunities to expand their business and professional
relationships. (A special interest club is defined as any club used to promote
client and market development.)


The firm will support membership in one country/special interest club and one
luncheon/sport/health club for each Officer as follows:


•
The firm will pay the reasonable annual dues and reasonable initiation fees for
one country/special interest club. The Group Leader and the Chief Personnel
Officer (CPO) will review club membership requests. Approval decisions will be
based on the merits of each case.



•
The firm will pay the reasonable annual dues and the reasonable initiation fee
for one luncheon/sport/health club. The initiation fee is limited to a maximum
of $2,500. The Group Leader and the Chief Personnel Officer (CPO) will review
club membership requests. Approval decisions will be based on the merits of each
case.



Reimbursed costs for club dues and initiation fees will be considered imputed
income to the individual and is, therefore, subject to income tax withholding.
Individuals will be taxed on all reimbursements related to club dues on a
monthly basis. Club initiation fees will be taxed, but which can be done over
the course of up to three pay periods.


The firm will not reimburse any fees to a club that discriminates in its
membership or guest policies; for more complete information regarding the firm’s
policy against discrimination, refer to the Equal Employment Opportunity Policy
located on people.bah.com. Officers seeking club membership approvals will be
required to complete the Club Membership Approval form and sign a certification
that they have no reason to believe that the club discriminates in its
membership or guest policies. With respect to countries outside the United
States, exceptions to this policy may be granted on a case-by-case basis only by
the Chief Executive Officer.


Please note that Senior Partners and above are not eligible for reimbursement of
club dues or initiation fees.







--------------------------------------------------------------------------------

Exhibit 10.45


officerperquisite.gif [officerperquisite.gif]


Repayment Obligation
Officers who voluntarily resign from the firm within three years of receiving a
club initiation payment in excess of $50,000 will be responsible for refunding a
pro-rata portion to the firm unless waived in writing by the Chief Personnel
Officer.


Transitioning Officers
Officers who are transitioning from the firm will not be eligible to expense
initiation fees or monthly dues that are associated with membership to club that
was joined during the transition period.




Financial Counseling & Estate Planning
Booz Allen assists Officers with their financial and estate planning by offering
a flexible financial counseling and estate planning program. The intention of
the program is to enable Officers to focus more effectively on their personal
financial circumstances and objectives and to provide them with direct control
over the responsiveness and quality of the professional services received.


Each Officer may select his/her own financial counselor, including a personal
accountant or attorney, to provide:


•
Personal financial counseling

•
Personal tax preparation

•
Other tax or financial counseling

•
Estate planning services (i.e., preparation and updating of wills, trust
agreements and other related documents)



The firm will reimburse each Officer up to $15,000 annually (determined by the
date the services were rendered) for approved financial counseling and/or estate
planning services.


The firm will also reimburse the following periodic costs:


•
Up to $10,000 in first-year service fees to establish a personal long-term
financial strategy and estate plan. (Officers who elect to change financial
counseling service firms will not be eligible for this additional reimbursement
if it has been previously used.)



•
Up to $7,500 every three years to review and update the Officer’s estate plan



•
Up to $3,000 for fees associated with preparing estate plans and related
documents following relocation of an Officer by the firm to a new tax
jurisdiction (i.e., different state or country)



Reimbursed costs for financial planning and estate planning will be considered
imputed income to the individual and is, therefore, subject to income tax
withholding.


Pre-Retirement Financial Counseling
As part of its financial counseling benefits program, the firm will provide a
one-time reimbursement of up to $5,000 for retirement financial counseling and
planning for those close to retirement. The primary purpose of this provision is
to provide Officers with an opportunity to determine their annual financial
needs in retirement and how best to fund their retirement income through
individual and firm-sponsored retirement income and wealth-accumulation
programs. This counseling should occur close to the planned date of retirement.


Reimbursement Procedures
Requests for reimbursement should be directed to the Total Rewards team. All
requests must be accompanied by the service provider's original invoice, which
should clearly state what service was performed. Reimbursement can be made
directly to the Officer or service provider.









--------------------------------------------------------------------------------

Exhibit 10.45


officerperquisite.gif [officerperquisite.gif]


Cost Allocation
Costs associated with financial counseling and estate planning will be charged
to the Officer’s business unit.




Home Office IT Equipment
To provide Officers the flexibility to conduct business remotely when necessary,
the firm may provide hardware, software and broadband services to Officers who
wish to equip a home office. This policy identifies the purchasing protocols
established to protect the security and integrity of the firm’s information
systems and to provide a cost-effective customer support model.


The firm will provide up to $3,000 every three years for the purchase of firm
standard business-related software and hardware, including computers, printers,
network routers, modems to provide broadband network access, etc. Equipment must
be purchased through Information Services from the firm’s standard product list.
The monthly usage fee for broadband service and an additional phone line to
support fax capabilities will also be reimbursed, and their cost will not count
towards the $3,000 stipend. Communication devices (e.g., pagers, cell phones)
are not covered under this policy.
Costs associated with the purchase of home equipment will be charged to the
Officer’s business unit. Since the equipment purchased is for business purposes,
costs are not considered taxable income to the Officer.
The firm will only provide support for products purchased from Information
Services using the standard products list. Support can include in-home visits
during normal business hours to install equipment at the Officer’s primary
residence if the primary residence is within 50 miles of a supported Booz Allen
office. Four hours of in-home support services is available each year
thereafter. Telephonic and remote support is available for Officers living
beyond this distance.
For broadband service, Information Services will pre-qualify and assist in the
procurement of the best service available based on home location for homes
located within 50 miles of a supported Booz Allen office. Only broadband service
or a substitute of equivalent cost will be reimbursed. Officers are responsible
for securing the additional phone line to support fax capabilities, to include
installation and maintenance.
Upon termination (voluntary or involuntary) from the firm, ownership of all
software/hardware (except system access hardware) may, at the sole discretion of
the firm, be transferred to the Officer after all proprietary information is
removed and/or returned to the firm. Unless a request for transfer of ownership
is approved by the Chief Personnel Officer, all software and hardware must be
returned by the Officer to the firm. In addition, no further PHO funding will be
available for hardware/software purchases. PHO is authorized, however, to
provide “best effort” remote and onsite home office support (not to exceed four
hours a year of in-home visits during normal business hours) to executives who
have retired in “good standing” or retired officers who are actively serving in
a Senior Executive Advisor (SEA) role to the firm. Support is based on the PHO
team’s availability with active partners taking precedence. Booz Allen email
accounts will be disabled on the last day of work with the option to enable an
automated Out of Office message for ninety days that will provide redirection
information and/or personal contact information. The Chief Personnel Officer
must approve any change and or extension to one’s Booz Allen email account.
Information Services is responsible for monitoring expenses subject to the
three-year allowance and for establishing a process for ordering equipment as
well as terminating service once an Officer leaves the firm. Information
Services is also responsible for maintaining the list of firm-approved standard
products; for assisting Officers with product purchases; and for determining the
times, type and scheduling of firm-provided equipment service.
Finance is responsible for establishing appropriate charge numbers and account
codes to record expenses.
Officers are responsible for the installation and maintenance of an extra phone
line for fax capabilities, requesting reimbursement of monthly usage fees for
fax use and broadband services through the expense report process if central
billing services are not available, and for returning any firm-provided software
or hardware upon request at the time of termination.







--------------------------------------------------------------------------------

Exhibit 10.45


officerperquisite.gif [officerperquisite.gif]


Physical Examinations
All full-time and part-time Officers are eligible to participate in an annual
executive physical. The results of the exam are strictly confidential and will
only be shared between the Officer and his/her physician.


Officers may use a physician of his/her choice or use one of the firm-identified
medical administrators. The cost of the physical examination (excluding
transportation to the physician's office and related expenses) is reimbursed to
the Officer through his/her firm-sponsored medical plan. If annual physicals are
not covered, the firm will reimburse the cost. The costs will be charged to the
Officer’s administrative charge number. Invoices not covered by the Officer’s
firm-sponsored medical plan should be sent to the Total Rewards team for
payment.




Officer Development Fund
The Officer Development Fund (ODF) program is designed to provide Officers with
opportunities to broaden their knowledge and skills in areas of value to them
and to our clients. It provides Officers with a vehicle for initiating
self-improvement activities tailored to meet their individual professional and
personal needs.
In general, the program provides Officers with opportunities to:
•
Maintain/improve their functional skills and/or develop increased knowledge of
specific topics (e.g., industry trends)

•
Become familiar with new ideas from research and academia and participate in the
exchange of professional views on these ideas

•
Learn from distinguished academics and leading business professionals

•
Address specific personal development needs in areas of importance to
professional consultants



Development activities can include both formal and informal programs. Formal
programs may be offered by leading universities, professional associations,
and/or training organizations and would also include developmental coaching.
Informal programs could include activities such as original research or working
on a book. The prime consideration in determining what is an appropriate
activity is that it serve to develop, maintain, or enhance the skills and
knowledge of the Officer in areas of potential success of the firm. Moreover,
such activities should have a logical place in the overall development of the
individual Officer and of the entire Officer corps.
During an Officer's participation in development activities covered by this
program, his or her regular compensation, fringe benefits, and Officer
perquisites will remain in force. The firm will reimburse up to $15,000 in
expenses over a three-year period, provided expenses are directly related to an
approved activity such as:
•
Tuition and/or fees

•
Travel

•
Living expenses

•
Study/course materials

•
Miscellaneous out-of-pocket costs

Officers have no vested interest in the development fund and are not entitled to
any portion of any unexpended amount. If at the end of a three-year period the
total accrual for an individual Officer has not been expended, the amount will
not be carried forward.
Program costs will be budgeted at the corporate level, carried in a Corporate
account for each fiscal year, and will be available for development activity
purposes as of April 1 of each year. An Officer elected subsequent to the
beginning of any fiscal year will not be eligible to participate in the program
until the start of the fiscal year following his or her election.
Proposed development activities must be approved in advance by the appropriate
Group Leader and Chief Personnel Officer. (Note: Costs should not be incurred by
an Officer until all necessary approvals have been





--------------------------------------------------------------------------------

Exhibit 10.45


officerperquisite.gif [officerperquisite.gif]


received by the Talent Development Team). A written description of the proposed
activity, with supporting rationale, must be submitted for any development
program activity in order for the expenditure to be considered eligible for
reimbursement. The form for this purpose is available from the people.bah.com
website.
All reimbursements for approved ODF program activities should be charged to the
corporate account. Invoices and all supporting documents should be sent to the
Learning and Development Team.


VIOLATIONS OF POLICY, REPORTING, AND ZERO TOLERANCE FOR RETALIATION
Any Booz Allen person who violates this policy will be subject to disciplinary
action (up to and including termination of employment), in accordance with our
Disciplinary Action Policy.


If you observe or have reasonable suspicion of a violation of this policy you
have a duty to report those concerns. To report a possible violation of this
policy or the Green Book, please contact your job or career manager, an Ethics
Advisor, Ethics & Compliance (ethics@bah.com), the appropriate Business Partner
or Enterprise Solutions Group resource, the Legal Department, our Chief Ethics
and Compliance Officer or the Ethics Helpline at 800-501-8755 (US) or
+1-888-475-0009 (international), or https://boozallen.alertline.com.


We take all allegations of misconduct seriously, and as stated in our
Non-Retaliation Policy, we will not tolerate retaliation of any sort against any
person because they raise a good faith ethical or legal concern.


POINTS OF CONTACT AND ADDITIONAL RESOURCES
General questions regarding this policy can be directed to the Chief People
Officer.



